— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 18, 1978, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law and the facts, plea vacated and case remitted to Criminal Term for further proceedings consistent herewith. Under the circumstances of this case, the court should have granted defendant’s application to withdraw his guilty plea. Hopkins, J. P., Rabin, Margett and O’Connor, JJ., concur.